Exhibit 10.6

Execution Copy

AMENDMENT TO THE WCI COMMUNITIES, INC.

2004 STOCK INCENTIVE PLAN

This Amendment to the WCI Communities, Inc. 2004 Stock Incentive Plan (the
“Plan”), was adopted on August 10, 2007 by the Board of Directors (the “Board”)
of WCI Communities, Inc. (the “Company”).

The Plan is hereby amended, effective as of August 10, 2007, in the following
particulars:

1. By adding the following sentences to the end of Section 9(b)(ii) of the Plan:

“Good Reason shall cease to exist for an event or condition described in clauses
(i) or (ii) above on the 90th day following its occurrence, unless the
Participant has given the Company written notice thereof prior to such date. Any
resignation by the Participant for Good Reason must occur no later than two
(2) years after the occurrence of the particular event of Good Reason.”

2. By adding a new Section 17 to the Plan as follows:

“17. Special Provisions related to Section 409A of the Code

(a) Notwithstanding anything in the Plan or in any Award agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
agreement by reason of the occurrence of a Change in Control, or the
Participant’s disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change in Control,
disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable final regulations
(without giving effect to any elective provisions that may be available under
such definition), or (ii) the payment or distribution of such amount or benefit
would be exempt from the application of Section 409A of the Code by reason of
the short-term deferral exemption or otherwise. This provision does not prohibit
the vesting of any Award. If this provision prevents the payment or distribution
of any amount or benefit, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the Award agreement
that is permissible under Section 409A. In addition, other provisions of the
Plan or any Award Agreements thereunder notwithstanding, the Company shall have
no right to accelerate any payment in respect of an Award or to make any such
payment as the result of an event if such payment would, as a result, be subject
to the tax imposed by Section 409A of the Code.



--------------------------------------------------------------------------------

(b) If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.

(c) Notwithstanding anything in Plan or in any Award agreement to the contrary,
if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service (subject to exceptions specified in the final regulations under Code
Section 409A); and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service (subject to exceptions specified in the
final regulations under Code Section 409A), whereupon the accumulated amount
will be paid or distributed to the Participant and the normal payment or
distribution schedule for any remaining payments or distributions will resume.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Company, including this Plan.”

 

- 2 -



--------------------------------------------------------------------------------

3. All other provisions of the Plan shall remain the same.

IN WITNESS WHEREOF, WCI Communities, Inc., by a duly authorized officer, has
executed this Amendment to the Plan, this 10th day of August, 2007.

WCI COMMUNITIES, INC.

 

By:  

/s/ Paul D. Appolonia

  Senior Vice President

 

- 3 -